Holden, J.
1. The court passed an order dated November 16, 1909, sustaining certain special demurrers to the petition, “with leave to the plaintiff to amend within ten days from” the date of the order. During the same term at which this order was passed, the court passed another order on December 14, 1909, reciting that it appeared “that on abcount of the absence from the city of plaintiff’s counsel he failed to amend the declaration” within the ten days, “and, reasons satisfactory to the court having been given for a modification of said order,” it was ordered that the previous order allowing ten days within which to file the amendment be “modified so as to allow plaintiff thirty days from the date of said order” within which to file the amendment referred to therein. Held, that the court did riot err in refusing to dismiss the petition because the plaintiff did not amend it within the time specified in the order of November 16, 1909, and in amending such order during the term at which it was granted, so as to allow the plaintiff additional time within which to file an amendment. Shaw v. Watson, 52 Ga. 201, 203; McCandless v. Conley, 115 Ga. 48, 50, 51 (41 S. E. 256) ; Cooley v. Tybee Beach Co., 99 Ga. 290 (25 S. E. 691) ; Lovelace v. Browne, 126 Ga. 802 (55 S. E. 1041).
*834February 23, 1911.
Action upon contract. Before Judge Pendleton. Fulton superior court. December 22, 1909.
J. B. Stewart, for plaintiffs in error.
Payne, Little & Jones, contra.
2. There was no error in any of the rulings of the court with reference to the demurrers, nor in refusing to dismiss the petition.

Judgment affirmed.


All the Justices concur.